AlleN, J.
The judge of the Superior Court has found as a fact that the indebtedness of $15,000 was contracted for necessary expenses, and we adopt his finding, and has correctly held that the other purposes for which it is proposed to issue bonds fall within the class of necessary expenses.
If so, the law does not require the question of issuing the bonds to be submitted to a vote of the people. Faucett v. Mount Airy, 134 N. C., 125; Hightower v. Raleigh, 150 N. C., 569; Water Co. v. Trustees, 151 N. C., 175; Bradshaw v. High Point, 151 N. C., 517; Underwood v. Asheboro, 152 N. C., 641; Hotel Co. v. Red Springs, 157 N. C., 137; Murphy v. Webb, 156 N. C., 402.
The provision in the act as to the rate of interest is in all material respects like the one considered and held valid in Hotel Co. v. Red Springs, supra. We have examined the charter of the defendant, and chapter 86, Public Laws of 1911, and find nothing which affects injuriously the validity of the bonds, and are of opinion, upon the whole record, that the defendant has authority to issue the bonds set out in the complaint and answer, and to levy and collect the taxes for the payment of the bonds and the interest thereon.
Affirmed.